
	

114 HR 162 IH: To amend the Truth in Lending Act to allow certain loans that are not fully amortizing to be used in seller carryback financing on residential mortgage loans.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 162
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Schweikert introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Truth in Lending Act to allow certain loans that are not fully amortizing to be used
			 in seller carryback financing on residential mortgage loans.
	
	
		1.Removing limitationSection 103(cc)(2)(E) of the Truth in Lending Act (as added by section 1401 of the Dodd-Frank Wall
			 Street Reform and Consumer Protection Act) is amended—
			(1)by striking clause (ii); and
			(2)by redesignating clauses (iii), (iv), and (v) as clauses (ii), (iii), and (iv), respectively.
			
